Exhibit 10.65

FIRST AMENDMENT TO NON-QUALIFIED STOCK OPTION AGREEMENT PURSUANT TO THE

WOLVERINE TUBE, INC.

2007 NON-QUALIFIED STOCK OPTION PLAN

THIS FIRST AMENDMENT, dated as of October 18, 2007, between Wolverine Tube, Inc.
(the “Company”) and The Alpine Group, Inc. (the “Participant”).

WHEREAS, pursuant to the terms and conditions set forth in the Wolverine Tube,
Inc. 2007 Non-Qualified Stock Option Plan, the Board of Directors of the Company
authorized the grant of a non-qualified stock option to the Participant in its
capacity as a consultant to the Company (the “Option”); and

WHEREAS, to evidence the grant of the Option, the Company and the Participant
entered into that certain Non-Qualified Stock Option Agreement dated as of
March 29, 2007 (the “Agreement”); and

WHEREAS, both the Company and the Participant recognize that Section 2(b) of the
Agreement relating to the Additional Options (as defined in the Agreement) may
not accurately reflect the intent of the parties; and

WHEREAS, both the Company and the Participant desire to amend Section 2(b) of
the Agreement such that their intent relating to the Additional Options is
accurately reflected by the terms of Section 2(b) of the Agreement.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Company and the
Participant hereby agree to amend Section 2(b) of the Agreement as follows:

1. Section 2(b) of the Agreement shall be deleted and replaced with the
following:

“(b) Notwithstanding the foregoing, in recognition of the additional efforts
expended and anticipated to be expended by the Participant pursuant to the
Management Agreement dated February 16, 2007 by and between the Participant and
the Company (the “Management Agreement”), if on the date that is six months
following the effective date of the Management Agreement, the Company has not
yet named a chief executive officer, the Participant shall automatically
receive: (i) on the six month anniversary of the effective date of the
Management Agreement, an option to purchase an additional amount of shares of
Common Stock equal to 0.5% of the outstanding shares of Common Stock of the
Company on a fully diluted basis as calculated in accordance with the
methodology set forth in Section 4.1 of the Plan, and (ii) on the 18 month
anniversary of the effective date of the Management Agreement, an additional
option to purchase an additional amount of shares of Common Stock equal to 0.5%
of the outstanding shares of Common Stock of the Company on a fully diluted
basis as calculated in accordance with the methodology set forth in Section 4.1
of the Plan. The additional options to purchase additional shares of Common
Stock that the Participant is entitled to receive under this Section 2(b) shall
be referred to as the “Additional Options.” The exercise price for the
Additional Options shall be equal to the Option Prices set forth in Section 2(a)
above and shall be allocated on a pro-rata basis among the Additional Options in
accordance with the percentages set forth in Section 2(a) above. Each Additional
Option shall be granted pursuant to a separate award agreement, in a form
substantially similar to this Agreement. Such agreement shall be executed and
delivered as soon as practicable following the dates upon which such Additional
Options are granted hereunder. The award of the Additional Options shall be
provided to the Participant out of shares reserved for issuance under the Plan.”

2. All other provisions of the Agreement shall remain in full force and effect.

3. This Amendment may be executed with counterpart signature pages or in
separate counterparts each of which shall be an original and all of which taken
together shall constitute one and the same document.

IN WITNESS WHEREOF, the parties have executed this First Amendment on the date
and year first written above.

 

WOLVERINE TUBE, INC. By:  

/s/ James E. Deason

Title:   Senior Vice President, Chief Financial Officer THE ALPINE GROUP, INC.
By:  

/s/ K. Mitchell Posner

Title:   Executive Vice President

 